        Case 8:17-cv-01596-PJM Document 149 Filed 12/14/18 Page 1 of 1


                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND


THE DISTRICT OF COLUMBIA                   *
and THE STATE OF MARYLAND,                 *
                                           *
              Plaintiffs,                  *
                                           *
v.                                         *         Civil No. PJM 17-1596
                                           *
DONALD J. TRUMP,                           *
in his individual and official capacity    *
as President of the United States,         *
                                           *
              Defendant.                   *

                                          ORDER

       The Court is in receipt of President Trump’s Motion for a Stay Pending Appeal

(ECF No. 148), filed in his individual capacity, and his request for an expedited briefing

schedule on that point. Given the pendency of discovery deadlines, the Court will adopt

that schedule. It is accordingly, this 14th day of December, 2018,

       ORDERED:

       1)     Plaintiffs SHALL submit their response to the President’s Motion to Stay

              Pending Appeal on Behalf of Defendant in his Individual Capacity, ECF

              No. 148, no later than Wednesday, December 19, 2018;

       2)     The President SHALL submit his Reply no later than 5:00 p.m., Friday,

              December 21, 2018.

                                                       /s/
                                                 PETER J. MESSITTE
                                           UNITED STATES DISTRICT JUDGE
